                         UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF PENNSYLVANIA

                                              :
 JULIAN FERNANDEZ,                            :
                            Petitioner,       :
                                              :
                       v.                     :                 No. 2:17-cv-02289
                                              :
 ERIC BUSH,                                   :
 THE DISTRICT ATTORNEY OF THE                 :
 COUNTY OF MONTGOMERY, and                    :
 THE ATTORNEY GENERAL OF THE                  :
 STATE OF PENNSYLVANIA,                       :
                  Respondents.                :
                                              :

                                          ORDER

        AND NOW, this 18th day of January, 2019, for the reasons set forth in the Opinion issued
this date and upon consideration of the Report and Recommendation (“R&R”) of United States
Magistrate Judge Thomas J. Rueter, ECF No. 12; and Plaintiff’s Objections to the R&R, ECF
No. 13, IT IS ORDERED THAT:
      1.      Petitioner’s objections to the R&R, ECF No. 13, are OVERRULED.
      2.      The R&R, ECF No. 12, is APPROVED and ADOPTED in part as stated in the
Opinion.
      3.      The petition for writ of habeas corpus, ECF No. 1, is DISMISSED as follows:
              a. Claim One is dismissed as time-barred; and
              b. Claim Two is dismissed without prejudice as unexhausted.
       4.     Petitioner’s Motions, ECF Nos. 19, 20, and 22, are DENIED as moot.
       5.     This case is CLOSED.
       6.     There is no basis for the issuance of a certificate of appealability.

                                            BY THE COURT:




                                            /s/ Joseph F. Leeson, Jr.
                                            JOSEPH F. LEESON, JR.
                                            United States District Judge


                                               1
                                            011819
